Citation Nr: 0716374	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  01-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1972, and thereafter had service with the Air 
National Guard from 1979 through 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefit sought on 
appeal.  The Board first considered this appeal in July 2003 
and determined that new and material evidence sufficient to 
reopen the previously denied claim had been obtained.  
Consequently, the Board reopened the claim of entitlement to 
service connection for a psychiatric disorder and remanded 
the matter for additional development of the medical record.  
The appeal is now properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has an anxiety disorder that began during 
service.


CONCLUSION OF LAW

An anxiety disorder was incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran avers that a psychiatric disorder began during 
his period of active service although he is unsure of the 
actual diagnosis.  He simply asserts that he did not have any 
problems other than minor attention deficit issues prior to 
service and that he required psychiatric treatment during 
service and ever since.  The veteran requests that service-
connection benefits be awarded for an acquired psychiatric 
disorder.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
Congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. § 4.9.

Service medical records show that the veteran did not have a 
psychiatric disorder upon entrance examination.  During 
service, however, he was seen occasionally with situational 
stress and anxiety.  While participating in service with the 
Guard, the veteran was found to have situational anxiety. 

Upon VA examination in October 1990, the veteran was found to 
have an obsessive-compulsive personality as well as 
generalized anxiety reactions secondary to his personality 
disorder.  Evidence since that time, including records of 
legal problems, identify one or more personality disorders as 
the veteran's predominant psychiatric diagnosis.  
Additionally, treatment records dated in the 1990's include 
diagnostic impressions of dysthymia, a history of depression 
and generalized anxiety.  There have been discussions of two 
particular stressful events which occurred during service in 
relation to symptoms of post-traumatic stress disorder, but 
no diagnosis of such a disorder has been provided.  In May 
1999, the veteran was awarded Social Security Administration 
disability benefits based on findings of various psychiatric 
disorders, including personality disorders, an anxiety 
disorder, a likely impulse control disorder and post-
traumatic stress disorder by history.

In April 2004, the veteran underwent VA psychiatric 
examination.  The examining psychiatrist reviewed the claims 
folder, including all service and post-service treatment 
records, and provided a very thorough report of his findings.  
Following extensive evaluation, the psychiatrist rendered an 
Axis I diagnosis of an anxiety disorder and an Axis II 
diagnosis of a personality disorder with anti-social 
personality traits and opined that all psychiatric symptoms 
first manifest during the veteran's period of active service 
as evidenced by his service medical records.  The examiner 
noted that the veteran's personality disorder was his primary 
diagnosis, but stated that such a diagnosis did not deny the 
presence of an Axis I diagnosis that also manifest during 
service.  The examiner further opined that the veteran did 
not meet diagnostic criteria for post-traumatic stress 
disorder.

Private psychiatric treatment records dated in 2004 and 2005 
reflect an Axis I diagnosis of bipolar disorder and no Axis 
II diagnosis.  The VA psychiatrist who examined the veteran 
in April 2004 reviewed the newly obtained records in April 
2006 and opined that his opinion had not changed regarding 
the veteran's diagnoses.  


Given the evidence as outlined above, the Board finds that 
the veteran has a developmental disability that first 
manifest during service and service-connection benefits 
cannot be awarded for that disability pursuant to 38 C.F.R. 
§ 4.9.  The medical evidence also shows that the veteran has 
an Axis I diagnosis of an anxiety disorder that was 
determined to have first manifest during service.  Although 
the veteran's anxiety disorder was noted to be related to his 
personality disorder, the examining psychiatrist found 
sufficient evidence to separately diagnose the disability and 
set it out as an Axis I disability as opposed to an Axis II 
disability such as a personality disorder.  Therefore, the 
medical evidence supports a finding that the veteran has an 
anxiety disorder that began during service.  Accordingly, 
service connection for an anxiety disorder is granted.


ORDER

Service connection for an anxiety disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


